DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/03/2022 has been entered. Claims 1, 11, and 12 have been amended. Claims 9 and 10 have been cancelled. Claims 1-8 and 11-14 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and rejection set forth in the Office Action mailed on 02/08/2021

Allowable Subject Matter
Claims 1-8 and 11-14 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record failed to disclose either alone or in combination a cabin module for an aircraft comprising: a section which has an upward-facing surface in an installed state of the cabin module, the upward-facing surface of the section comprising an integrated drainage channel having a lengthwise opening configured to collect condensation formed above the integrated drainage channel, wherein the cabin module is a luggage bin, wherein the luggage bin comprises: a top wall, which delimits the luggage bin at the top and comprises the section, a front flap which is designed to close an opening of the luggage bin, at least one side wall laterally delimiting the luggage bin, and a drainage profile arranged on the side wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0630-1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644